*1049Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered May 5, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order adjudicated respondent’s children to be permanently neglected and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly adjudicated respondent’s children to be permanently neglected and terminated respondent’s parental rights. Contrary to respondent’s contention, petitioner met its burden of establishing by clear and convincing evidence that it made the requisite diligent efforts to encourage and strengthen respondent’s relationship with the children (see Social Services Law § 384-b [7] [a]; Matter of Geoffrey N., 16 AD3d 1167 [2005]; see generally Matter of Star Leslie W., 63 NY2d 136, 142 [1984]). “An agency faced with an uncooperative parent will be deemed to have fulfilled its duty to make diligent efforts” (Matter of Travis Devon B., 295 AD2d 205, 205 [2002]; see also Matter of Tommy R., 298 AD2d 967, 968 [2002], lv denied 99 NY2d 505 [2003]). Present—Green, J.P., Hurlbutt, Scudder, Pine and Lawton, JJ.